Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4, and 9 are objected to because of the following informalities:  Claims 1-4, and 9 include phrases like “1 water channel”, “1 air channel”, “2 guide vanes”, etc., and must be amended with “one water channel”, “one air channel”, “two guide vanes”, etc.  The numbers must be replaced with words.  Please make corrections in the Abstract as well.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 2 recites the limitation "the minimum of 1 channel" in Line 2.  It is unclear if the minimum of 1 channel is the air channel or the water channel. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 5342195).
Regarding Claim 1, Davis, in the same field of endeavor, discloses an air-water syringe (Figure 1) comprising: 5a cylinder 14 with an inlet end 53 and an outlet end 15; a minimum of 1 water channel 32 traversing from the inlet end 53 to the outlet end 15; a minimum of 1 air channel 34 traversing from the inlet end 53 to the outlet end 15; and a minimum of 2 guide vanes 38 at an end of the air channel (see Figure 4) located at the outlet end of the cylinder (see Figure 4; Column 5, Lines 60-68).
	Regarding Claim 2, Davis discloses the minimum of 1 air channel 34 encompasses an entire inner circumference (see Figure 5 wherein 34 is circular therefore having a circumference) of the minimum of 1 channel from the inlet end 53 of the cylinder to the minimum of 2 guide vanes 38 at the outlet end of the cylinder (see Figure 4).
Regarding Claim 8, Davis discloses a finger grip 28.
	Regarding Claims 3 and 9, Davis discloses the minimum of 1 air channel 34 is diverted by the minimum of 2 guide vanes  38 to exit the air-water syringe in three outlets (see Figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Berkley (US 20150050613).
Regarding Claim 4, Davis does not disclose that the nozzle 12 is angled. Berkley, in the same field of endeavor discloses a dental syringe tip 100 (abstract; title) with a fluid channel and an air channel (Paragraph [0256]) and an inclination (Paragraph [0256]) of the guide vanes formed by 804B. While Berkley does not disclose the angle of inclination, However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the angle of inclination from 46 to 28 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claims 5-6 and 10, Davis/Berkley as modified disclose the device substantially as claimed. Davis does not disclose a flexible section of the 20air-water syringe. 
Berkley discloses that the 20air-water syringe is bendable (Paragraph [0347]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Davis’ nozzle with Berkley’s bendable portion in order to change the angle of the nozzle when using it with the patient (Paragraph [0347]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Thorp (US 20130078597).
Regarding Claim 7, Davis does not disclose the material is polypropylene. Thorp discloses a dental syringe (Figure 2) composed of the material is polypropylene  (Paragraph [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Davis’s nozzle with Thorp’s polypropylene in order be able to effectively sanitize the device between patients, as well as, decrease costs of manufacturing.

Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772       

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772